Citation Nr: 0332153	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Denver, 
Colorado, Department of Veteran's Affairs (VA) Regional 
Office (RO), in which service connection for residuals of a 
right knee injury were denied.  

At the May 2003 Travel Board Hearing the RO agreed that the 
only issue he wished to appeal was service connection for 
degenerative joint disease of the right knee.  In May 2003 
the veteran submitted a written statement in which he 
withdrew his claim of service connection for PCB poisoning.  


REMAND

At the May 2003 Travel Board hearing the veteran testified 
that he was treated for right knee complaints after service 
by Dr. F. E. Warren, through TRICARE and by Dr. Putin.  The 
medical records of Drs. Warren and Putin are not included in 
the claims file.  VA will make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

Although the VA examined the veteran in March 1999 and 
November 2000 the VA examiners did not provide an opinion at 
to whether it is as least as likely as not that the veteran's 
degenerative joint disease of the right knee was incurred in 
or aggravated during service.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the appellant that 
VA will obtain records of Federal 
agencies, the appellant is responsible 
for submitting records of private health-
care providers, unless the appellant 
signs a release, which would authorize VA 
to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

3.  The RO is requested to send the 
veteran a VA Form 21-4142, Authorization 
and Consent to Release Information to the 
Department to Veterans Affairs for Dr. F. 
E. Warren, of TRICARE and Dr. Putin.  
Once the veteran returns the signed forms 
please request the medical records from 
Dr. F. E. Warren, of TRICARE and Dr. 
Putin.  

4.  The veteran should be afforded a VA 
orthopedic, examination.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All indicated special tests 
are to be performed.  The examiner should 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.  

5.  The VA orthopedic examiner is 
requested to specifically express an 
opinion as to whether it is as least as 
likely as not that the veteran's 
degenerative joint disease of the right 
knee was incurred in or aggravated during 
service.  

6.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim in light of any additional evidence 
obtained.  

7.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



